NO. 07-10-0310-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                      MAY 10, 2011


                                    RUDY GONZALES,

                                                                   Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                                   Appellee
                          _____________________________

            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

              NO. 20,940-B; HONORABLE JOHN B. BOARD, PRESIDING


                                 Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Rudy Gonzales was convicted of the felony offense of driving while intoxicated.

He contends the trial court erred 1) in failing to grant his motion to suppress because he

was detained without reasonable suspicion and arrested without probable cause, and 2)

in refusing to sustain his objection to the State’s reference to his right to remain silent.

We affirm the judgment.
         Motion to Suppress

         We review the trial court’s ruling on a motion to suppress under the standard

discussed in Ford v. State,158 S.W.3d 488 (Tex. Crim. App. 2005). In doing so, we

defer to the trial court’s resolution of historical fact but review de novo its interpretation

of the law. Id. at 493.

         While appellant does not challenge his detention for speeding, he does challenge

his detention and subsequent warrantless arrest for driving while intoxicated. A

detention for a traffic stop must cease once the purpose of the stop has been fulfilled;

however, this is not so when information learned by a police officer during the course of

the stop provides him with reasonable suspicion that another offense has been or is

being committed. Sieffert v. State, 290 S.W.3d 478, 483 (Tex. App.–Amarillo 2009, no

pet.).

         Here, Officer Dennis Brassfield observed appellant traveling 71 m.p.h. in a 50

m.p.h. zone. This provided him both reasonable suspicion and probable cause to make

the initial traffic stop for speeding. Upon approaching appellant and his car, the officer

observed appellant’s slurred speech, glassy and bloodshot eyes, and smell of alcohol.

Four unopened cans of beer were also noticed in the back seat of his car. Thereafter,

appellant was asked to accompany the officer to the squad car and sit in it while he

drafted the speeding ticket. During this period, the officer continued to smell alcohol

coming from appellant. These facts were sufficient to give rise to reasonable suspicion

that appellant had been driving while intoxicated. State v. Priddy, 321 S.W.3d 82, 88

(Tex. App.–Fort Worth 2010, pet. ref’d) (holding there was reasonable suspicion to

detain the driver for investigation of driving while intoxicated when the officer smelled

                                              2
alcohol coming from the vehicle and saw the driver’s bloodshot and glazed eyes);

Perales v. State, 117 S.W.3d 434, 439 (Tex. App.–Corpus Christi 2003, pet. ref’d)

(finding reasonable suspicion to detain when the officer stopped the defendant for

speeding, saw that the defendant’s eyes were red, smelled a strong odor of alcohol

coming from the car and on Perales’ breath, and noticed a beer bottle in plain view

behind the seat).

      Appellant denied that he had been drinking despite the continuing odor of alcohol

on him. So too did he refuse to participate in horizontal gaze nystagmus, field sobriety,

and portable breath testing. At that point, the officer arrested him for driving while

intoxicated. To have probable cause for a warrantless arrest, an officer must have facts

and circumstances within his knowledge from reasonably trustworthy sources which are

sufficient to warrant a prudent man to believe the arrested person has committed or is

committing an offense. State v. Woodard, No. PD-0828-10, 2011 Tex. Crim. App. LEXIS

447, at *14-15 (Tex. Crim. App. April 6, 2011). And, when assessing whether that

standard was met, we can consider not only the smell of alcohol, slurred speech, and

glassy eyes witnessed by the officer, Cotton v. State, 686 S.W.2d 140, 142-43 n.3 (Tex.

Crim. App. 1985) (noting that bloodshot eyes, slurred speech, and the odor of alcohol

are symptoms of intoxication), but also the fact of appellant’s speeding. Tex. Dep’t of

Pub. Safety v. Gilfeather, 293 S.W.3d 875, 880 (Tex. App.–Fort Worth 2009, no pet.)

(wherein the court stated that speeding can be a sign of impaired judgment and is a

factor to be weighted when determining if the officer had probable cause to believe the

arrestee was driving while intoxicated); see also State v. Cullen, 227 S.W.3d 278, 282

(Tex. App.–San Antonio 2007, pet. ref’d) (recognizing the appellant’s excessive speed

                                           3
as a pertinent indicia). Another relevant factor is appellant’s refusal to take the field

sobriety tests. Tex. Dep’t Pub. Safety v. Gilfeather, 293 S.W.3d at 880; Maxwell v.

State, 253 S.W.3d 309, 314 (Tex. App.–Fort Worth 2008, pet. ref’d); see also Partee v.

Tex. Dep’t of Pub. Safety, 249 S.W.3d 495, 502 (Tex. App.–Amarillo 2007, no pet.).

These elements, combined with appellant’s denial that he had been drinking and the

presence of beer in his vehicle, provided probable cause for the arrest. Tex. Dep’t of

Pub. Safety v. Gilfeather, 293 S.W.3d at 880-81. So, we overrule appellant’s first issue.

       Reference to Right to Remain Silent

       Next, appellant questioned the officer, during trial, about whether reasons

besides intoxication could cause a person to be speeding. And various were offered by

appellant, which reasons included inattention and defective equipment in the vehicle.

After those particular questions were asked and answered, the State queried whether

appellant had offered any explanations to the officer. The latter said “no,” and appellant

objected on the ground that the question was a comment on appellant’s right to remain

silent which he had invoked after his arrest. The trial court overruled the objection, and

in doing so, the trial court allegedly erred. We overrule the issue.

       When the State comments on a defendant's post-arrest silence, it violates the

Fifth Amendment prohibition against self-incrimination. Doyle v. Ohio, 426 U.S. 610,

617-618, 96 S. Ct. 2240, 49 L. Ed. 2d 91 (1976); Lighteard v. State, No. 04-09-00022-CR,

2010 Tex. App. LEXIS 3558, at *10-11 (Tex. App.–San Antonio May 12, 2010, no pet.)

(not designated for publication). Commenting on a defendant's post-arrest silence is

akin to commenting on his failure to testify at trial because it attempts to raise an

inference of guilt arising from the invocation of a constitutional right. Dinkins v. State,

                                             4
894 S.W.2d 330, 356 (Tex. Crim. App. 1995); Lighteard v. State, 2010 Tex. App. LEXIS

3558, at *10. To determine whether such a comment was made, we view the language

from the jury's standpoint and the context in which the comment was made and decide

whether the jury would necessarily and naturally take it as a comment on the

defendant's right to remain silent. See Bustamante v. State, 48 S.W.3d 761, 765 (Tex.

Crim. App. 2001) (setting out the test for whether the State commented on defendant's

failure to testify).

        The purportedly objectionable question and answer here came after appellant

vigorously cross-examined the witness. Furthermore, appellant was proffering other

potential explanations for his speeding and was meeting with success in having the

arresting officer acknowledge their potential applicability. In response, the State queried

of the officer whether any of those explanations were offered by appellant to explain his

speeding. The answer given, i.e. “no,” could reasonably be viewed as debunking the

likelihood that appellant was speeding for reasons unrelated to intoxication. So too

must it be remembered that the officer did not initially stop appellant for driving while

intoxicated but rather for speeding. And, while legally detained for that infraction and

long before being arrested for DWI, appellant had ample opportunity to dissuade the

officer from ticketing him for driving too fast by attempting to justify his conduct, but he

did not. See Rosas v. State, 76 S.W.3d 771, 776 (Tex. App.–Houston [1st Dist.] 2002,

no pet.) (noting that pre-arrest silence is admissible as substantive evidence of guilt).

Given this context, trial courts could reasonably debate and disagree about whether a

jury would necessarily and naturally view the question and answer at bar as a comment

on appellant’s right against self-incrimination. Lighteard v. State, 2010 Tex. App. LEXIS

                                             5
3558, at *11-12 (noting that the question was propounded after Lighteard had vigorously

cross-examined the detective about several perceived deficiencies in the investigation,

including the failure to analyze the gunshot residue test conducted on the victim, a

report by the first offcer to respond to the scene that was lost, the failure to recover the

shotgun and another pistol witnesses asserted were present at the shooting, and the

failure to recover any physical evidence such as spent shell casings from those

weapons and finding, in this context, the question – “Did Roderick Lightheard tell you

where the gun was?” – was not of such a character that the jury would necessarily and

naturally take it as a comment on Lighteard’s exercise of his right to remain silent).

And, because of that, we cannot say that the decision to overrule the objection

constituted an abuse of discretion. See Young v. State, 283 S.W.3d 854, 874 (Tex.

Crim. App. 2009), cert. denied, __ U.S. __, 130 S. Ct. 1015, 175 L. Ed. 2d 622 (2009)

(stating that a court abuses its discretion when its decision falls outside the zone of

reasonable disagreement).

       Accordingly, the judgment of the trial court is affirmed.



                                                  Brian Quinn
                                                  Chief Justice

Do not publish.




                                             6